DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the 08/03/2020 Non-Final Office Action, claims 1-5 were pending and rejected.
	In the Applicant’s 01/28/2021 Reply, claims 1, 3, and 5 were amended. Claims 2 and 4 were canceled, while claims 6-18 were added.
The Terminal Disclaimer filed on 01/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Pat. Nos. 9,822,069 B2 (issued 11/21/2017); 10,029,983 B2 (issued 07/24/2018); 10,252,992 B2 (issued 04/09/2019); and 10,464,891 B2 (issued 11/05/2019) is approved.
	Claims 1, 3, and 5-18 remain pending.

Remarks and Amendments
(1)	Claims 1-5 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 13, and 19-23, 27, and 28 of U.S. Pat. 9,822,069 B2 (issued 11/21/2017; hereinafter “US9822069B2”). 
(2)	Claims 1-5 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 5-8, and 11 of U.S. Pat. No. 10,029,983 B2 (issued 07/24/2018; hereinafter “US10029983B2”).
(3)	Claims 1-5 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, 8, 9, 10, 14, and 15 of U.S. Pat. No. 10,252,992 B2 (issued 04/09/2019; hereinafter “US10252992B2”).
(4)	Claims 1-5 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Pat. No. 10,464,891 B2 (issued 11/05/2019; hereinafter “US10464891”).
	The Applicant’s Terminal Disclaimer obviates these rejections which are hereby withdrawn.
	Claims 1-5 were rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of U.S. Pat. No. 10,696,630 B2 (issued 06/30/2020). 
	The Applicant amended the claims to methods of treating allergy symptoms or HIV infection administering urea derivatives rather than the compounds and compositions themselves. Accordingly, this rejection is withdrawn, because the present claims are no longer indistinguishable from the patented claims. However, as noted in the Office Action, amending 

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1, 3, and 5-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Pat. 10,696,630 B2 (issued 06/30/2020) hereinafter “US10696630B2”). Although not identical, the conflicting claims are not patentably distinct from each other. 
	Claims 1 and 2 of US10696630B2 teach the same compounds and pharmaceutical compositions as present claims 1, 3, and 5-18. These compounds are inseparable from their asserted utility in treating HIV infection and allergic symptoms. (col. 18, ll.11-31). 
With regard to an obviousness-type double patenting rejection of a method over a patented composition, the Federal Circuit, in Sun v. Lilly, recounts its own decisions in Geneva and Pfizer,
In both cases, we found claims of a later patent invalid for obviousness-type double patenting where an earlier patent claimed a compound, disclosing its utility in the specification, and a later patent claimed a method of using the compound for a use described in the specification of the earlier patent.  

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1800 (Fed. Cir. 2010).


[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, . . .and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  Pfizer, 518 F.3d at 1363 n.8 (emphases added); Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 [9 USPQ 205] (CCPA 1931)).

Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co., 95 USPQ2d 1797 at 1802 (Fed. Cir. 2010).

Claim 3 of US10696630B2 recites a method comprising using the same compounds as those claimed to agonize FPRL1, the mechanism of action asserted to be responsible for the ability of these compounds to treat allergic symptoms and HIV infection. (col. 41, ll.11-24). Thus, the scope of claim 3 includes treatment of allergic symptoms and HIV infection as in present claims 1, 3, and 5-18 rendering these claims unpatentable.
Claims 4 and 5 of US10696630B2 recite a method of treating allergic symptoms and HIV infection, which anticipates the method of present claims 1, 3, and 5-18, because it comprises the same active step of utilizing a compound selected from the same list of compounds as recited in present claim 1. 

Conclusion
Claims 1, 3, and 5-18 are pending.
Claims 1, 3, and 5-18 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655